[Cite as In re M.P., 124 Ohio St. 3d 445, 2010-Ohio-599.]




                                        IN RE M.P.
             [Cite as In re M.P., 124 Ohio St. 3d 445, 2010-Ohio-599.]
Juvenile delinquency — Bindover order — R.C. 2152.10, 2152.12, and
        2945.67(A) — Juv.R. 30 — Appealability of denial of discretionary
        bindover on finding of amenability to care or rehabilitation within juvenile
        system.
 (No. 2008-1562 — Submitted October 21, 2009 — Decided February 25, 2010.)
        APPEAL from the Court of Appeals for Hardin County, No. 6-08-09.
                                  __________________
                               SYLLABUS OF THE COURT
An order of a juvenile court denying a motion for a discretionary juvenile
        bindover in a delinquency proceeding because the court finds that the
        child is amenable to care or rehabilitation within the juvenile system is not
        a final order from which the state may appeal as a matter of right.
                                  __________________
        CUPP, J.
        {¶ 1} This case presents the question whether the judgment of a juvenile
court that denies a motion for discretionary bindover of a child to the general
division of the common pleas court for prosecution as an adult because the court
finds that the child is amenable to care or rehabilitation within the juvenile system
is a final order from which the state may appeal as a matter of right. We conclude
that it is not and therefore affirm the court of appeals’ judgment.
        {¶ 2} This case arises from a delinquency complaint filed in the juvenile
court alleging that a 15-year-old child murdered her mother. The state filed with
the juvenile court a motion for a discretionary bindover to transfer jurisdiction of
the case to the common pleas court to prosecute the child as an adult.
                                 SUPREME COURT OF OHIO




        {¶ 3} After holding a preliminary hearing on the state’s motion, the
juvenile court found that there was probable cause to believe that the child had
committed the act charged. Thereafter, a full investigation took place, and the
court found after an amenability hearing that the child was amenable to care and
rehabilitation in the juvenile system. The court denied the state’s discretionary-
bindover motion.
        {¶ 4} The state sought leave to appeal the juvenile court’s denial of its
discretionary-bindover request pursuant to App.R. 5(C).                  The appellate court
denied the state’s request for leave to appeal. In re M.P. (June 25, 2009), Hardin
App. No. 6-08-09.
        {¶ 5} The state appealed to this court, and we accepted review under our
discretionary jurisdiction.1 120 Ohio St. 3d 1452, 2008-Ohio-6813, 898 N.E.2d
967.
        {¶ 6} After the state filed its jurisdictional request in this case, but before
we accepted jurisdiction, we decided In re A.J.S., 120 Ohio St. 3d 185, 2008-Ohio-
5307, 897 N.E.2d 629. In A.J.S., we held at the syllabus:
        {¶ 7} “The order of a juvenile court denying a motion for mandatory
bindover bars the state from prosecuting a juvenile offender as an adult for a
criminal offense. It is therefore the functional equivalent of a dismissal of a
criminal indictment and constitutes a final order from which the state may appeal
as a matter of right.”
        {¶ 8} In reaching this conclusion, we relied on the statute that
specifically governs appeals by the state in criminal and juvenile delinquency
proceedings. Id. at ¶ 30, 33. This statutory provision is R.C. 2945.67(A), which
provides:


1. When we accepted this discretionary appeal, we accepted seven propositions of law. After
consideration of this matter and of our resolution of the first proposition of law, we dismiss the
remaining propositions of law as having been improvidently accepted.




                                                2
                                January Term, 2010




       {¶ 9} “A prosecuting attorney * * * may appeal as a matter of right * * *
any decision of a juvenile court in a delinquency case, which decision grants a
motion to dismiss all or any part of an indictment, * * * and may appeal by leave
of the court to which the appeal is taken any other decision, except the final
verdict, * * * of the juvenile court in a delinquency case.”
       {¶ 10} The state urges this court to apply the rationale used in A.J.S. to
allow appeals as a matter of right by the state from juvenile court decisions in
which discretionary-bindover requests are denied because the court concludes that
the child is amenable to care and rehabilitation in the juvenile system, even
though the court also finds probable cause to believe that the child committed the
act charged. Because of the important difference between mandatory-bindover
and discretionary-bindover proceedings, we decline the state’s invitation.
       {¶ 11} Juvenile courts possess exclusive jurisdiction over children alleged
to be delinquent for committing acts that would constitute a crime if committed
by an adult.    R.C. 2151.23(A).      Under certain circumstances, however, the
juvenile court has the duty to transfer a case, or bind a juvenile over, to the adult
criminal system.     R.C. 2152.10 and 2152.12.          When the state requests a
mandatory bindover, the juvenile court determines whether the child is eligible for
mandatory bindover according to the child’s age, the nature of the act, and other
circumstances, and whether probable cause exists to believe that the juvenile
committed the act charged. R.C. 2152.10(A) and 2152.12(A)(1); Juv.R. 30(A). If
the child is eligible for mandatory bindover and if probable cause exists to believe
that the juvenile did commit the acts charged, the only procedural step remaining
is for the court to enter the order of transfer. Juv.R. 30(B).
       {¶ 12} When the state requests a discretionary bindover, the juvenile court
is also to determine the age of the child and whether probable cause exists to
believe that the juvenile committed the act charged.             R.C. 2152.10(B) and
2152.12(B)(1) and (2). However, if probable cause exists and the child is eligible



                                           3
                            SUPREME COURT OF OHIO




by age, the juvenile court must then continue the proceeding for a full
investigation. R.C. 2152.12(C) and Juv.R. 30(C). This investigation includes a
mental examination of the child, a hearing to determine whether the child is
“amenable to care or rehabilitation within the juvenile system” or whether “the
safety of the community may require that the child be subject to adult sanctions,”
and the consideration of 17 other statutory criteria to determine whether a transfer
is appropriate. Juv.R.30(C); R.C. 2152.12(B), (C), (D), and (E).
       {¶ 13} In a mandatory-bindover proceeding, when a juvenile court
determines that no probable cause exists to believe that the juvenile committed the
act charged, the court’s finding is the “functional equivalent of a dismissal of a
criminal indictment and constitutes a final order from which the state may appeal
as a matter of right” under R.C. 2945.67(A). In re A.J.S., 120 Ohio St. 3d 185,
2008-Ohio-5307, 897 N.E.2d 629, syllabus. Because the issue whether the state
presented sufficient evidence to demonstrate probable cause to believe that the
juvenile committed the act charged is a question of law, an appellate court applies
a de novo review. Id. at ¶ 47, 51.
       {¶ 14} The issue whether the same rule obtains in a discretionary-
bindover proceeding when the juvenile court determines that no probable cause
exists is not presented in this case. Here, the court determined that probable cause
did exist to believe that the child committed the act charged, and the question
presented is the appealability of the court’s order that nevertheless denied the
state’s requested discretionary bindover because the court concluded that the child
was amenable to care or rehabilitation in the juvenile system. In contrast to the
probable-cause inquiry, an amenability hearing is a broad assessment of
individual circumstances and is inherently individualized and fact-based. Thus, a
juvenile court’s determination regarding a child’s amenability to rehabilitation in
the juvenile system is reviewed by an appellate court under an abuse-of-discretion
standard. Id. at ¶ 39, 40; see also State v. Golphin (1998), 81 Ohio St. 3d 543,




                                         4
                               January Term, 2010




546, 692 N.E.2d 608; State v. Watson (1989), 47 Ohio St. 3d 93, 95, 547 N.E.2d
1181; State v. Douglas (1985), 20 Ohio St. 3d 34, 36-37, 20 OBR 282, 485 N.E.2d
711; State v. Carmichael (1973), 35 Ohio St. 2d 1, 64 O.O.2d 1, 298 N.E.2d 568,
paragraphs one and two of the syllabus.
       {¶ 15} Based on the foregoing, it is apparent that under the statute,
juvenile court decisions regarding a child’s amenability to care or rehabilitation
within the juvenile system are different from probable-cause determinations. The
legal effects of such determinations are also different. In contrast to a probable-
cause determination, a denial of a discretionary-bindover request on the basis of
amenability does not necessitate dismissal of any of the charges in the complaint.
Rather, the juvenile court retains jurisdiction of the case, the complaint continues
as it was filed, and if appropriate, the child is prosecuted as a serious youthful
offender under R.C. 2152.11.      If the child is adjudicated a serious youthful
offender, the child may receive both a disposition as a child, to be served while
the child is under 21 years of age, and a suspended adult sentence, to be served
after the child attains the age of 21 years and only if the child violates set
conditions or institutional rules in such a way as to impede rehabilitation. R.C.
2152.13 and 2152.14.
       {¶ 16} Accordingly, the rationale of A.J.S. does not apply to control the
outcome of a case in which the juvenile court found that there is probable cause to
believe that the child committed the act charged but also determined that the child
is amenable to care or rehabilitation in the juvenile system. When a discretionary-
bindover request is denied in these circumstances, there is no “functional
equivalent of a dismissal of a criminal indictment” and there is no authority under
R.C. 2945.67(A) for the state to appeal as a matter of right. R.C. 2945.67(A).
Therefore, any appeal must be by leave of the court. App.R. 5(C).
       {¶ 17} For the foregoing reasons, we hold that an order of a juvenile court
denying a motion for a discretionary juvenile bindover in a delinquency



                                          5
                               SUPREME COURT OF OHIO




proceeding because the court finds that the child is amenable to care or
rehabilitation within the juvenile system is not a final order from which the state
may appeal as a matter of right.
       {¶ 18} The judgment of the court of appeals is affirmed, and the cause is
remanded to the trial court.
                                                                  Judgment affirmed
                                                                and cause remanded.
       MOYER,     C.J.,   and      PFEIFER,       LUNDBERG   STRATTON,    O’CONNOR,
O’DONNELL, and LANZINGER, JJ., concur.
                                __________________
       Bradford W. Bailey, Hardin County Prosecuting Attorney, and Collen P.
Limerick, Assistant Prosecuting Attorney, for appellant, state of Ohio.
       Timothy Young, Ohio Public Defender, and Elizabeth R. Miller, Assistant
Public Defender, for appellee, M.P.
       Ron O’Brien, Franklin County Prosecuting Attorney, and Barbara A.
Farnbacher and Laura R. Swisher, Assistant Prosecuting Attorneys, urging
reversal on behalf of amicus curiae, Ohio Prosecuting Attorneys Association.
                               ______________________




                                              6